RICHARD B. ENTENMANN and PATRICIA I. ENTENMANN, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentEntenmann v. CommissionerDocket Nos. 21471-82, 21473-82.United States Tax CourtT.C. Memo 1984-643; 1984 Tax Ct. Memo LEXIS 30; 49 T.C.M. (CCH) 288; T.C.M. (RIA) 84643; December 11, 1984.  Richard B. Entenmann, pro se. Charlotte A. Mitchell, for the respondent.  PETERSON MEMORANDUM FINDINGS OF FACT AND OPINION PETERSON, Special Trial Judge: This case was assigned to Special Trial Judge Marvin F. Peterson pursuant to the provisions of section 7456(c) and (d), 1 and General Order No. 8, 81 T.C. XXIII (1983). Respondent determined deficiencies in petitioners' Federal income taxes and additions to tax for the taxable years 1978 and 1979, respectively, as follows:  Additions to TaxI.R.C. 1954YearDeficiencySec. 6651(a)Sec. 6653(a)1978$1,213$488.36$292.0819794,979248.95At the trial of this case the parties reached*31  a settlement on all of the issues.  The parties agreed to submit a stipulation for the entry of a decision by the Court.  However, the parties have been unable to reach an agreement as to the agreed adjustments.  Accordingly, it is necessary for the Court to issue an opinion in this case based on the stipulation of facts filed by the parties at the trial and the oral stipulation read into the trial record. For the year 1978, petitioners are entitled to a casualty loss deduction in the amount of $373.40.  Also, petitioners incurred medical expenses in the amount of $1,543.  Petitioners are not entitled to a charitable contribution deduction for cash contributions or non-cash contributions. For the year 1979, petitioners are entitled to an employee business expenses deduction in the amount of $6,251; petitioners received a state income tax refund in the amount of $552; petitioners are not entitled to any charitable contribution deduction; petitioners are entitled to an interest deduction in the amount of $3,349; petitioners incurred medical expenses in the amount of $1,694.72; petitioners are entitled to a deduction for miscellaneous expenses in the amount of $442; and petitioners*32  are entitled to a deduction for taxes in the amount of $2,524.  Decisions will be entered under Rule 155.Footnotes1. Statutory references are to the Internal Revenue Code of 1954, as amended, unless otherwise indicated.↩